Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 2, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  145597




  CRAIG IVAN HILL,

                 Plaintiff-Appellant,

  v                                                                  SC: 145597
                                                                     CoA: 307356
  BARAGA CORRECTIONAL FACILITY WARDEN,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of August 3, 2012, the Clerk of the Court is
  hereby directed to close this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 2, 2012                     _________________________________________
           jam                                                                  Clerk